—Appeal by defendant from a *395judgment of the Supreme Court, Kings County (Eiber, J.), rendered September 27,1979, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
By failing to either move to withdraw his plea of guilty prior to or at the time of sentencing or to move to vacate the judgment pursuant to CPL 440.10, defendant failed to preserve any error of law involving the adequacy of the plea allocution for appellate review (see People v Pellegrino, 60 NY2d 636; People v Jackson, 101 AD2d 893). The interest of justice does not warrant reversal, since the allocution conducted by the court establishes that defendant knowingly and voluntarily pleaded guilty (see People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, cert den sub nom. Robinson v New York, 393 US 1067).
We have considered defendant’s other contentions and find them to be without merit. Thompson, J. P., O’Connor, Boyers and Lawrence, JJ., concur.